Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Status of Claims
	Claims 1-7 are pending in the application and have been examined to the extent they read on the subject matter of record.
Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 12/03/2018 is a national stage entry of PCT/JP2017/022824 with an international filing date of 06/21/2017 and claims foreign priority to JP 2016-125685, filed 06/24/2016.

Information Disclosure Statement
The three (3) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-7 are rejected under 35 USC 103 as being obvious over Yabuta et al. (US Patent 6610748 B1) in view of OMURA TAKAYUKI (TW201242616A, see attached machine translation).


Applicant’s Invention

    Applicant claims an oil-gel-form external preparation for skin, comprising: 1) a compound represented by the following General Formula (1):

    PNG
    media_image1.png
    119
    371
    media_image1.png
    Greyscale

wherein in the formula, R1 represents a C1-C4 linear or branched alkyl group substituted by a carboxyl group(s), or a C1-C4 linear or branched alkyl group substituted by a carboxylic acid ester group(s) having a CI-C4 alkyl chain; and R2 and R3 each independently represent a CI-C4 linear or branched alkyl group, an isomer 


Determination of the scope and the content of the prior art
(MPEP 2141.01)

   Yabuta et al. teach a composition for prophylaxis and therapy of dermal aging which comprises a substance having human leukocyte elastase inhibitory activity as an active ingredient(abstract).  Specifically, Yabuta et al. teach a method for treatment of dermal aging comprising: selecting a subject in need of treatment of dermal aging and externally administering to said subject a composition comprising a trifluoromethylketone derivative of the following formula or a pharmaceutically acceptable salt thereof:

    PNG
    media_image2.png
    72
    303
    media_image2.png
    Greyscale

wherein: R1 represents a lower alkyl group having 1 or 2 substituents 
selected from the group consisting of carboxy, esterified carboxy and di-lower 
alkylcarbamoyl;  a phenyl(lower)alkyl group that may optionally have halogen, 
amino or nitro on the phenyl moiety thereof and carboxy or esterified carboxy 
on the alkyl moiety thereof;  a halophenyl group;  a morpholino group;  or a 
morpholino (lower) alkyl group;  R2 and R3 each independently 
represent a lower alkyl group;  X is either - or --NH— and Y represents:

    PNG
    media_image3.png
    93
    280
    media_image3.png
    Greyscale

in a form and in an amount suitable for treating dermal aging (claim 1 of Yabuta et al., limitation of instant claims 1 and 2).  Specifically, Yabuta et al. teach the use of 3(RS)-[[4(carboxymethylaminocarbonyl)phenyl-carbonyl]-L-valyl-L-prolyl]amino-1,1,1-trifluoro-4-methyl-2-oxopentane or its sodium salt (see column 8, lines22-25, limitation of instant claim 3).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Yabuta et al. is that Yabuta et al. do not expressly teach an oil-gel-form and  the use of a  partially cross-linked methyl polysiloxane. (limitation of instant claim 1) as well as the use of 12-50% polymethyl methacrylate (limitations of instant claims 4-7)  However, OMURA TAKAYUKI teaches a skin cosmetic comprising one or more non-emulsified crosslink-type silicone selected from polydimethylsiloxane cross-linked polymers, ( Polydimethylsiloxane/vinyl polydimethylsiloxane) cross-linked polymer, (vinyl polydimethylsiloxane/lauryl polydimethylsiloxane) cross-linked polymer, ( Polydimethylsiloxane/phenylvinyl polydimethylsiloxane) cross-linked polymer, lauryl polydimethylsiloxane ethyl polydimethylsiloxane/bis-vinyl polydi Methylsiloxane cross-linked polymer, alkyl (C30 to 45) cetearyl polydimethylsiloxane cross-linked polymer, 


    With regards to the claimed amount of spherical powder, OMURA TAKAYUKI  teaches 0.1 to 5.0% by mass versus 12-50%  as instantly claimed.   However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of the cosmetic components is routine experimentation and is readily practiced by one of ordinary skill.  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Yabuta et al. and OMURA TAKAYUKI are directed to skin cosmetics.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at 
when preparing skin cosmetics, it is preferable to formulate  non-emulsifying cross-linked polysiloxane swelled with liquid oil (gel composition) and that through this, the skin cosmetics with the superior effects can be prepared stably ([00074]). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having an oil-gel cosmetic with superior effects.  Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three cosmetic ingredients set forth prima facie obvious subject matter. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a skin cosmetic.
 	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617